Exhibit 10.3

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made as of
the 16th day of March, 2006, between DYNEGY INC., an Illinois corporation, and
all of its subsidiaries (the “Company”), and Bruce A. Williamson (“Employee”). A
copy of the Dynegy Inc. 2002 Long Term Incentive Plan (the “Plan”) is annexed to
this Agreement and shall be deemed a part of this Agreement as if fully set
forth herein. Unless the context otherwise requires, all terms that are not
defined herein but which are defined in the Plan shall have the same meaning
given to them in the Plan when used herein.

1. The Grant. The Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) granted to Employee on March 16, 2006 (“Effective
Date”), as a matter of separate inducement and not in lieu of any salary or
other compensation for Employee’s services, the right and option to purchase
(the “Option”), in accordance with the terms and conditions set forth in the
Plan and in this Agreement, an aggregate number of 967,707 shares (the “Shares”)
of Class A common stock of Dynegy, no par value per share (the “Common Stock”),
at a price of $4.88 per share (the “Exercise Price”). Employee acknowledges
receipt of a copy of the Plan, and agrees that the Option shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, and to all of the terms and
conditions of this Agreement. The Option shall not be treated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). The Exercise Price is, in the judgment of the
Committee, not less than one hundred percent (100%) of the Fair Market Value of
a share of the Common Stock on the Effective Date. If it is subsequently
determined by the Committee, in its sole discretion, that the terms and
conditions of this Agreement and/or the Plan are not compliant with Code
Section 409A, or any Treasury regulations or Internal Revenue Service guidance
promulgated thereunder, this Agreement and/or the Plan may be amended
accordingly.

2. Exercise. Subject to the provisions, limitations and other relevant
provisions of the Plan and of this Agreement, and the earlier expiration of the
Option as herein provided, Employee may exercise the Option to purchase some or
all of the Shares as follows:

(a) The Option shall become exercisable in three cumulative equal annual
installments as follows:

(i) on the first anniversary of the Effective Date, the right to purchase
one-third of the aggregate number of Shares shall become exercisable without
further action by the Committee;

(ii) on the second anniversary of the Effective Date, the right to purchase an
additional one-third of the aggregate number of Shares shall become exercisable
without further action by the Committee; and

(iii) on the third anniversary of the Effective Date, the right to purchase the
remaining one-third of the aggregate number of Shares shall become exercisable
without further action by the Committee.



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, the unexercised
portion of the Option, if any, will automatically and without notice terminate
and become null and void upon the expiration of ten (10) years from the
Effective Date of the Option.

(c) Any exercise by Employee of the Option, or portion thereof, shall be
conducted by delivery of an irrevocable notice of exercise to the Company or its
designee as provided in the Plan. In no event shall Employee be entitled to
exercise the Option for less than a whole Share.

(d) Notwithstanding any other provision of this Agreement, upon the occurrence
of a Change in Control, the Option shall become fully vested and immediately
exercisable in full on the date of the Change in Control. For purposes hereof,
“Change in Control” shall mean the occurrence of any of the following events:
(i) a merger of Dynegy with another entity, a consolidation involving Dynegy, or
the sale of all or substantially all of the assets or equity interests of Dynegy
to another entity if, in any such case, (A) the holders of equity securities of
Dynegy immediately prior to such event do not beneficially own immediately after
such event equity securities of the resulting entity entitled to sixty percent
(60%) or more of the votes then eligible to be cast in the election of directors
(or comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of Dynegy immediately prior to
such event or (B) the persons who were members of the Board immediately prior to
such event do not constitute at least a majority of the board of directors of
the resulting entity immediately after such event; (ii) the dissolution or
liquidation of Dynegy, in each case having substantially the effect specified in
Section 12.30 of the Illinois Business Corporation Act of 1983, as amended, but
excluding a reorganization pursuant to chapter 11 of Title 11, U.S. Code, as
amended; (iii) a circumstance where any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
twenty percent (20%) (which percentage shall be increased to forty percent
(40%) in the case of ownership or control by Chevron Corporation or a “group” of
which Chevron Corporation is a part) of the combined voting power of the
outstanding securities of, (A) if Dynegy has not engaged in a merger or
consolidation, Dynegy, or (B) if Dynegy has engaged in a merger or
consolidation, the resulting entity; (iv) circumstances where, as a result of or
in connection with, a contested election of directors, the persons who were
members of the Board immediately before such election shall cease to constitute
a majority of the Board; or (v) the Board (or the Committee) adopts a resolution
declaring that a Change in Control has occurred. For purposes of the “Change in
Control” definition, (1) “resulting entity” in the context of an event that is a
merger, consolidation or sale of all or substantially all of the subject assets
or equity interests shall mean the surviving entity (or acquiring entity in the
case of an asset or equity interest sale), unless the surviving entity (or
acquiring entity in the case of an asset sale) is a subsidiary of another entity
and the holders of common stock of Dynegy receive capital stock of such other
entity in such transaction or event, in which event the resulting entity shall
be such other entity, and (2) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Dynegy”
shall refer to the resulting entity and the term “Board” shall refer to the
board of directors (or comparable governing body) of the resulting entity.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment. The Option may be exercised only while Employee
remains an employee of the Company and will terminate and cease to be
exercisable upon Employee’s termination of employment with the Company, except
that:

(a) if Employee shall die while in the employ of the Company, the Option awarded
hereunder shall immediately vest with respect to all of the remaining Shares and
become fully exercisable without further action by the Committee, and Employee’s
legal representative, or the person, if any, who acquired the Option by bequest
or inheritance or by reason of the death of Employee, may exercise the Option,
to the extent not previously exercised, in respect of any or all such Shares at
any time up to and including the date three (3) years after the date of death,
after which date the Option will automatically and without notice terminate and
become null and void; and

(b) if Employee’s employment with the Company terminates by reason of disability
(as defined in the Company’s long term disability program or plan in which
Employee is a participant or, if Employee does not participate in any such plan,
as defined in the Dynegy Inc. Long Term Disability Plan, as amended), the Option
awarded hereunder shall immediately vest with respect to all of the remaining
Shares and become fully exercisable without further action by the Committee, and
Employee may exercise the Option, to the extent not previously exercised, in
respect of any or all such Shares at any time up to and including the date three
(3) years after the date of termination of Employee’s employment by reason of
such disability, after which date the Option will automatically and without
notice terminate and become null and void; and

(c) if Employee’s employment with the Company terminates by reason of retirement
by Employee following (i) the date on which such Employee has reached fifty-five
(55) years of age and (ii) at least five (5) years of service as an employee of
the Company or its subsidiaries, the Option awarded hereunder shall continue to
become exercisable in accordance with Section 2(a) of this Agreement, and
Employee may exercise the Option, to the extent not previously exercised, at any
time up to and including the date five (5) years after the date of termination
of Employee’s employment by reason of such retirement, or the end of the option
term, whichever is less, after which date the Option will automatically and
without notice terminate and become null and void; and

(d) if Employee’s employment with the Company terminates by reason of dismissal
by the Company For Cause, as such term is defined below, then the Option, to the
extent not previously exercised, will immediately, automatically and without
notice or further action by the Committee, terminate and become null and void;
and

(e) if Employee’s employment with the Company terminates by reason of dismissal
by the Company other than For Cause, as defined below, or by Employee due to a
resignation following a Constructive Termination, as defined below, the Option
awarded hereunder shall immediately vest with respect to all remaining Shares
and become fully exercisable without further actions of the Committee, and
Employee may exercise the Option, to the extent not previously exercised, at any
time up to and including the date three (3) years after the date of such
termination of employment; and

 

3



--------------------------------------------------------------------------------

(f) if Employee’s employment with the Company terminates by reason of
resignation by the Employee unrelated to a Constructive Termination and at a
time when Employee was entitled to exercise the Option, Employee may exercise
the Option, to the extent not previously exercised, with respect to any or all
such number of Shares as to which the Option was exercisable as of the date of
Employee’s termination of employment, at any time up to and including the date
ninety (90) days after the date of termination by reason of such resignation,
after which date the Option will automatically and without notice terminate and
become null and void; and

(g) if Employee’s employment with the Company is involuntarily terminated by the
Company (or a successor thereto) by reason of and upon (or within 12 months
following) the occurrence of a Change in Control, the Option shall become fully
vested and immediately exercisable in full on the date of the Change of Control,
and such Option shall remain exercisable from such date for the lesser of:
(i) five (5) years from the date of such Change in Control; (ii) the remaining
period of time for exercise of the Option hereunder (irrespective of any
mandatory exercise period specified herein that would otherwise be triggered by
the termination of employment of such Employee); or (iii) such period of time
(which period of time may end as early as the consummation of a “Corporate
Change,” as such term is defined in the Plan) as the Committee may determine in
connection with or in contemplation of a Corporate Change in the exercise of its
discretion under the Plan, with respect to which the Committee has the
discretion to, among other things, require the surrender of stock options (which
surrender may be in exchange for a cash payment, if applicable) and to cancel
such stock options upon the consummation of a Corporate Change as further
described in the Plan.

(h) For purposes of this Agreement:

“Cause” shall mean (i) refusal to implement or adhere to lawful policies or
lawful directives of the Board of Directors; (ii) engaging in conduct which is
materially injurious (monetarily or otherwise) to the Company or any of its
affiliates (including, without limitation, misuse of the Company’s or an
affiliate’s funds or other property); (iii) misconduct or dishonesty directly
related to the performance of your duties for the company or gross negligence in
the performance of your duties for the Company; (iv) conviction (or entering
into a plea bargain admitting criminal guilt) in any criminal proceeding
involving a felony or a crime of moral turpitude; (v) drug or alcohol abuse;
(vi) continued failure to perform your duties under your employment agreement
which is not cured within 10 days after written notice is provided to you by the
Company; or (vii) any other material breach of your employment agreement by you
which is not cured within 10 days after written notice is provided to you by the
Company.

“Constructive Termination” shall be deemed to have occurred in the event that
(i) your Base Salary as defined in your employment agreement is reduced;
(ii) the Company materially breaches your employment agreement; or (iii) your
position is relocated outside of the Houston, Texas metropolitan area. Any
“resignation by you as a result of assertion of a constructive termination shall
be communicated by delivery to the Chairman of the Board of the Company by
written notice of not less than thirty (30) days, setting forth the grounds
therefore, during which period the Company shall be entitled to

 

4



--------------------------------------------------------------------------------

cure or remedy the matters set forth in such notice to your reasonable
satisfaction. Unless you withdraw such notice prior to the expiration of this
thirty (30) day period, such resignation shall take effect upon the expiration
of thirty (30) days from the date of the delivery of the notice. Any other
voluntary resignation by you shall be communicated by thirty (30) days’ advance
written notice delivery to the Chairman of the Board of the Company.

4. Registration. The Company intends to register the Shares for issuance under
the Securities Act of 1933, as amended (the “Act”), and to keep such
registration effective throughout the period the Option is exercisable. In the
absence of such effective registration or an available exemption from
registration under the Act, issuance of the Shares will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available. The Company intends to use its best efforts to ensure that
no such delay will occur. In the event exemption from registration under the Act
is available upon an exercise of the Option, Employee (or the person permitted
to exercise the Option in the event of Employee’s death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company, in
writing, such agreements and other documents containing such provisions as the
Company may require to assure compliance with applicable securities laws.

Employee agrees that the Shares will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws. Employee also agrees that (i) the certificates representing the
Shares may bear such legend or legends as the Committee in its sole discretion
deems appropriate in order to assure compliance with applicable securities laws
and (ii) the Company may refuse to register transfer of the Shares on the stock
transfer records of the Company, and may give related instructions to its
transfer agent, if any, to stop registration of such transfer, if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law.

5. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of (a) the Company, (b) an Affiliate (as such term is defined in the
Plan) or (c) a corporation (or a parent or subsidiary of such corporation)
assuming or substituting a new option for the Option. Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee in its sole discretion, and
its determination shall be final and binding on all parties.

6. Withholding Taxes. By Employee’s acceptance hereof, Employee hereby
(a) agrees to reimburse the Company or any Affiliate by which Employee is
employed for any federal, state or local taxes required by any government to be
withheld or otherwise deducted by such corporation in respect of Employee’s
exercise of the Option, (b) authorize the Company or any Affiliate by which
Employee is employed to withhold from any cash compensation paid to Employee or
in Employee’s behalf, an amount sufficient to discharge any federal, state and
local taxes imposed on the Company, or the Affiliate by which Employee is
employed, and which otherwise has not been reimbursed by Employee, in respect of
Employee’s exercise of the Option and (c) agrees that the corporation by which
Employee is employed, may, in its discretion, hold the stock certificates to
which Employee is entitled upon exercise of the Option, as security for the
payment of the aforementioned withholding tax liability, until cash sufficient

 

5



--------------------------------------------------------------------------------

to pay that liability has been accumulated, and may, in its discretion, effect
such withholding by retaining Shares issuable upon the exercise of the Option
having a Fair Market Value on the date of exercise which is equal to the amount
to be withheld.

7. Miscellaneous.

(a) This grant is subject to all the terms, conditions, limitations and
restrictions contained in the Plan. In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling.

(b) This grant is not a contract of employment and the terms of Employee’s
employment shall not be affected hereby or by any agreement referred to herein
except to the extent specifically so provided herein or therein. Nothing herein
shall be construed to impose any obligation on the Company or on any Affiliate
to continue Employee’s employment, and it shall not impose any obligation on
Employee’s part to remain in the employ of the Company or of any Affiliate.

(c) All references in this Agreement to any “corporation” shall include a
corporation, a general partnership, a joint venture, a limited partnership, a
business trust or any other lawful business entity.

(d) Any notices or other communications provided for in this Agreement shall be
sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered when hand delivered to Employee at
his or her principal place of employment or when sent by registered or certified
mail to Employee at the last address Employee has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered when sent by registered or certified mail to the Company at its
principal executive offices.

(e) This Agreement may not be amended except by an agreement in writing signed
by each of the Company and Employee consenting to such amendment.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has agreed to and accepted
the terms of this Agreement*, all as of the date first above written.

 

DYNEGY INC. By:  

/s/ J. Kevin Blodgett

Name:   J. Kevin Blodgett Title:   General Counsel & EVP, Administration

--------------------------------------------------------------------------------

* Employee has agreed to and accepted the terms of this agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s stock
option administrator.

 

7